Cobb, P. J.
1. An indictment for the offense of larceny from the house, alleging that the house entered and the goods stolen were the property of a named person, is sustained by proof that such person was a married man living in the house with his wife, notwithstanding it appeared that the goods which were the subject of the larceny were the separate property of the wife. Those who enter dwelling-houses and steal, therefrom will not be permitted to raise nice and delicate questions as to the title of the article stolen. Kidd v. State, 101 Ga. 528(2).
2. Whether a case shall be reopened for the purpose of introducing additional evidence after the argument has begun is a matter left to the sound discretion of the trial judge. No abuse of discretion appears in this case.
3. The evidence authorized the verdict, and no sufficient reason appears for reversing the judgment. ' Judgment affirmed.

All the Justices concur.